 

Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 1of17

Case No.
20-ev-05083

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

Joseph Waske
Appellant
V
Lehman Brother Holding Inc.

Appellee

 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT, SOUTHERN
DISTRICT OF NEW YORK, No. 08-13555(SCC), HONORABLE RONNIE
ABRAMS, PRESIDING.

 

RESPONSE TO APPELLEE'S BRIEF

 

Joseph Waske

22826 Via Genoa
Dana Point, CA92629
Tel:949-517-8330

Email:jwaske3@yahoo.com
PRO SE
 

Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 2 of 17

TABLE OF CONTENTS
STATEMENT BY JOSEPH WASKE.L...0.....ccccccceeceee tenes can eee nee seseeeeennennenates pg.2-3
JURISDICTIONAL STATEMENT )......ccccceccsseeesecstene ees eeeesene rane see tsaeesrenensts peg.3
BACKGROUND ..00...ccccccecseccsscesssseesescesaeecnenescaaseanaeeesaee cqussnesssssesrentensesees pg.3-7
RESPONSE TO APPELLE’S BRIEF... ....ccccceecsseeeeeeeere teen erate teeter aeeereetens pg.7-13
SUMMARY OF THE ARGUMENT ........cccccscseeseecceerecnecesateneeeresserssesseresseee pe L315
CONCLUSION... .ccccccceecne tec eee eee rec ene ene ten ee ene eee nen eee eee seenes seevenneregecenseeetees pg.15-16

STATEMENT BY JOSEPH WASKE

1. The Bankruptcy laws were enacted to provide a structure and a set
of rules to carry out a bankruptcy. What it does not provide is
protection against intentional errors and omissions perpetrated by
the participants in court. The Plan Administrator made
misrepresentations during the June 34, 2020 telephonic hearing by
intentionally including the Motion to Reclassify (ECF #60337) when
describing what was filed to be heard on June 34, 2020. The Notice
of Hearing (ECF #60498) clearly states the two motions to be heard
on June 3'4, 2020. On the day of the hearing, during the opening
statements the Plan Administrator added a third motion to be
discussed. This act led the Honorable Judge to base the “Order”
(ECF #60678) on the misrepresentation of the inclusion of the

Motion to Reclassify (ECF #60337). The Plan Administrator then
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 3 of 17

proceeded to lead off by arguing on the content of the Motion to
Reclassify (ECF #60337) that was not scheduled to be heard. The
second reason is the chain of events carried out by the Bankruptcy
Court that resulted in favorable treatment of the Plan
Administrator leading up to and during the hearing. The third
reason for this Appeal is the violation of Joseph Waske’s Due
Process. The misrepresentation perpetrated by the Plan

Administrator is a misconduct.

JURISDICTION STATEMENT

. The United States Bankruptcy Court for the Southern District of New
York (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C.
§§ 157 and 1334, and Article XIV, Section 14.1(h) of the Plan. Venue is
proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding
under 28 U.S.C. §§ 157(b). The statutory bases for the relief requested in
this motion are sections 105(a) and 1141 of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).

BACKGROUND

. On January 274 2020, the Motion to Reclassify (ECF #60337) was

filed by Joseph Waske.
11.

12.

Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 4 of 17

4. On January 7‘ 2020 Rex Wu joined the Motion to Reclassify (ECF
#60348).

. On January 21st 2020, the Objection to the Motion to Reclassify was
filed by the Plan Administrator. (ECF #60378)

. On January 31%, the Response to the Objection to the Mation to
Reclassify was filed. (ECF # 60403)

On February 25%, the Motion to Reserve for the Motion to Reclassify
was filed. (ECF # 60448)

. On March 20th, 2020, the Motion for Summary Judgement was filed.
(ECF # 60484)

. On March 24th, 2020, after going into default and after the filing of
the Motion for Summary Judgement, the Plan Administrator filed
an “Objection”. (ECF #60482)

10. On April 34, Request for a hearing was requested for the Motion
for Summary Judgement. (ECF #60484)

On April 6t4, Notice of Telephonic Hearing was issued for the
Motion for Summary Judgement (ECF # 60484) and the Motion to
Reserve for the Motion to Reclassify. (ECF #60448)

On April 9th, 2020, Letter to request the Honorable Judge (ECF

#60507) to not include the Motion to Reserve for the Motion to

Reclassify (ECF #60448) and the explanation of the outcome that
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 5 of17

would negate the default, thus assisting and favoring the Plan
Administrator, was filed. (ECF #60507)

138. On April 14‘, Notice of Memorandum Endorsed Order Denying
Request Doc. No. 60508. (ECF #60509)

14. On April 202, Due to the Honorable Court including the
defaulted Motion to Reserve for the Motion to Reclassify (ECF
#60448) to the June 3'4, 2020 hearing, Joseph Waske was forced to
respond to the Plan Administrator’s late “Objection” as described on
Point #9. Response to the Objection to the Motion to Reserve. (ECF
#60542)

15. On May 18‘, due to the Bankruptcy Court including the Motion
to Reserve for the Motion to Reclassify (ECF #60448), it negated the
default and gave the Plan Administrator a second chance
opportunity to file a very late objection to the Motion to Reserve for
the Motion to Reclassify (ECF #60448). The Bankruptcy Court
understood by adding the Motion to Reserve for the Motion to
Reclassify (ECF #60448) that it would overwhelmingly favor the
Plan Administrator to the detriment of Joseph Waske, as explained
on the letter sent to the Honorable Judge (ECF #60507) and Denied.

16. The court effectively ruled on the outcome of a hearing before it

even started, causing Joseph Waske to lose faith in the
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 6 of 17

objectiveness and fairness of the Bankruptcy Court assigned to the
Lehman Brothers Holdings Inc.’s bankruptcy case.

17. On May 19th, Joseph Waske was forced to file a response to the
Objection to the Motion to Reserve for the Motion to Reclassify. (ECF
#60642)

18. On June 374, During the hearing, The Plan Administrator made a
misrepresentation to the Bankruptcy Court to add yet another
motion, the Motion to Reclassify (ECF #603387) to the Hearing on
June 34, 2020. The Plan Administrator also led the Bankruptcy
Court away from ruling on the merits of the Motion for Summary
Judgement (ECF #60484) and the Motion to Reserve for the Motion
to Reclassify (ECF #60448) to focus on the Motion to Reclassify.
(ECF #60337)

19. June 11%, 2020, the “Order” (ECF #60678) denying the Motion to
Reclassify (ECF #60337), Motion to Reserve for Motion to Reclassify (ECF
#60448), and the Motion for Summary Judgment (ECF #60484) was
entered. The Motion to Reclassify (ECF #60337) was not on the Notice of
Hearing nor was it scheduled to be heard on that day June 3rd, 2020.

20. Joseph Waske’s Due Process was violated because Joseph Waske

was not properly informed, summoned, or served for the Motion to

Reclassify. (ECF #60337) Joseph Waske was denied the opportunity

to prepare to present and argue the Motion to Reclassify. (ECF
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 7 of 17

#60337) While the Plan Administrator had every intention and
readiness to argue on the Motion to Reclassify (ECF #60837) and the

Plan Administrator misrepresented this to the Bankruptcy Court.

RESPONSE TO APPELLE’S BRIEF

21. The Plan Administrator did not deny the misrepresentation to
the Bankruptcy Court and did not deny that they led the
Bankruptcy Court to not rule on the merits of the Motion for
Summary Judgement (ECF #60484) and the Motion to Reserve (ECF
#60448), as described on the “Brief for Appellee.” If the Plan
Administrator were to deny that they misrepresented to the
Bankruptcy Court, it would have been another misrepresentation
made by the Plan Administrator to this Honorable District Court.

22. Joseph Waske has the standing to argue on behalf the Motion to
Reclassify (ECF #60337) because of the Joinders and has the
standing to sue Lehman Brothers Holdings Inc. if the trustee fails
to enforce the “Guarantee” /ECF# 60337 pg. 12], [ECF#E0542 pg.
62Jand [Lehman Brothers Holdings Inc. Capital Trusts UI, IV, V
and VI Prospectus pg. 23]. The Trustee FAILED to enforce the

“Guarantee” for each of the LBHI’s Capital Trusts. The Plan

Administrator is aware of the failure of the Trustee to enforce the

“Guarantee.”
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 8 of 17

“Tf the guarantee trustee fails to enforce the guarantee trustee's rights under
the guarantee, any holder of related preferred securities may directly sue
Lehman Brothers Holdings to enforce the guarantee trustee's rights under the
guarantee without first suing the trust, the guarantee trustee or any other

person or entity.”

23. The Plan Administrator had a strategy to deflect the arguments from the
Maotion to Reserve for the Motion to Reclassify (ECF #60448) and the
Motion for Summary Judgement (ECF #60484) away from the hearing
and replace it with the content of the Motion to Reclassify. (ECF #60337)
Even with that strategy, the Honorable Judge did not rule on the
arguments of the Motions te Reclassify (ECF #60337) which were not
scheduled to be addressed during the June 3rd, 2020 hearing.

24. The Plan Administrator does not want to open the “FLOOD
GATES’ as described by the Plan Administrator regarding the
rights of the “Guarantee” which the Plan Administrator wrongfully
oppressed and has kept from the creditors the error that the Plan
Administrator made within the “PLAN.” The “PLAN” today is in
violation of the bankruptcy, because during the ordinary course of
the “PLAN” without intervention, the PLAN is supposed to enforce

the “GUARANTEE?” rights of the Lehman Brother Holdings Inc.
Case 1:20-cv-05083-RA Document 6 Filed 10/26/20 Page 9 of 17

Capital Trusts III, IV, V and VI including the Important Covenants
of LBHI, the Subsidiary Payment and Dividend Stopper rights and
the Affiliate Parity rights of the LBHI Capital Trusts preferred
securities. Even with the many communications to LBHI, the Plan
Administrator and the Bankruptcy Court, to point out the error -
they have failed to take proper action. With the amount of
communication that has been sent, the error has to be reasonably
considered intentional. The Bankruptcy Court took all measures
and means to avoid ruling on the “GUARANTEE” since the issue
was brought up, now the Bankruptcy Court and the Plan
Administrator seem to have the intention of suppressing the rights
of the LBHI Capital Trusts’ “Guarantees” while the Plan
Administrator on behalf of LBHI benefits from a material 1.2 billion
dollar theft away from the Lehman Brothers Holdings Inc. Capital
Trusts IJI, IV, V and VI. While at the same time placing LBHI's own
preferred holdings in LBIE im a higher classification. It is a fact
that the Capital Trust III, [V, V, VI have Sr. Equity parity rights
across the parent (LBHI) and Affiliates and Subsidiaries. Each of
the Capital Trust II], IV, V, VI Prospectus, are listed under the
“Secondary Sources” and included for the Honorable District Court
to review or refer to other venues to review, to make sure the LBHI

Bankruptcy is not in violation of the “PLAN” because of the
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 10 of 17

intentional error made and being suppressed in regards to the
“Guarantee.” The Plan Administrator is more concerned about
opening “Flood Gates” rather than the integrity of “PLAN” and

correcting the material errors they made during the beginning
stages of the “PLAN.”

25. The Plan administrator or LBHI should be able to tell the
Honorable District Court on record if the “Guarantee” that relates
to LBHI’s Capital Trusts III, [V, V and VI:

i. Are enforceable under the LBHI Bankruptcy and the
“PLAN”?
il. Being enforced by the Plan Administrator?
iii, Is the “PLAN” currently in violation due to the Plan
Administrator and the Bankruptcy Court knowing the
“Guarantee” is not being enforced?

26. The Guarantee is also covered by the 2005 Global Guarantee
issued by LBHI pre-bankruptcy which is currently enforced under
the “PLAN”. But, conveniently the Global Guarantee is just not
being enforced for the LBHI Capital Trusts IH, IV, V and VI.

27. Joseph Waske is not filing a claim because the right procedure is
to reclassify the LBHI Capita) Trusts III, IV, V and VI in order to
bring the “PLAN?” back to integrity and out of violation. There is a

significant difference between a reclassification and a new claim

10
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 11 of 17

and the Plan Administrator does not see the difference. There was
an error that was made and that error also relates to the Neuberger
Berman transaction. The LBHI Capital Trusts should not be in class
10B because of the set-off provisions and the “Guarantee” terms as
mentioned in each of the Capital Trust III,IV,V,VI Prospectus,
which are enforceable under the “PLAN.”

28. Subsection 1127(b) does not apply to the LBHI Capital Trust III,
IV, V and VI because there was an error made with the Neuberger
Berman transaction within the “PLAN and the Disclosure
Statements as described in the Motion to Reserve for the Motion to
Reclassify (ECF #60448). Neuberger Berman Redeemed their own
Preferred shares held by LBHI in violation of the LBHI Capital
Trusts III, IV, V and VI Prospectus contract after the declaration of
the bankruptcy and before the effective date of the “PLAN”. The
LBHI Capital Trusts III, IV, V and VI issues are in parity with the
most senior preference shares of its affiliates. The Plan
Administrator as well as LBHI knew about this transaction and
continued to classify the LBHI Capital Trusts III, IV, V and VI in
class 10B which is the wrong class. The Neuberger Berman

transaction violated the Lehman Brothers Capital Trust contract
prospectus rights and this is an intentional error that was made by

the Plan Administrator and LBHI. This further highlights the

11
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 12 of 17

omissions and misrepresentations that were made in court and in
filings by the Plan Administrator. Subsection 1127 does not protect
against errors or fraud. Moreover, it is the responsibility of the
Debtor and the Plan Administrator to fix any error(s) during a
bankruptcy that they are made aware of. The Plan Administrator,
the Debtor and the Bankruptcy Court have been aware of the error
for years.

29. The Honorable District Court should review and issue a ruling on
the “Guarantee” to determine if the “Guarantee” under the LBHI
Capital Trusts ITI, IV, V and VI prospectus are effective under the
“PLAN.” That will confirm that an error was made to validate that
subsection 1127(b) does not apply to error or fraud as subsection
1127(b) was mentioned by the Plan Administrator.

30. On the Janello Vs. LBHI Appeal (Case # 19-cv-06397) the
Honorable Judge from the Appellate Court did not rule on merits of
the “Guarantee”. The Honorable Bankruptcy court also did not rule
on the merits of the “Guarantee.” As it turns out, the “PLAN”
states that the Guarantee is effective per the contract terms and the
Global Guarantee issued by the LBHI in 2005. The courts do not

have to rule on the Guarantee as it is already effective and

enforceable under the “PLAN”.

12
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 13 of 17

31. Intentional or Unintentional Errors or Fraud are not protected
by the Bankruptcy code or the courts. Unintentional errors need to
be corrected when brought to the attention to the Debtor, Plan
Administrator and/or the Judge. The Debtor, Plan Administrator
and the Bankruptcy Court have been made aware of the error

through multiple communications.
SUMMARY OF THE ARGUMENT

32.The Plan Administrator made misrepresentations to the Honorable Judge
of the Bankruptcy court. Misleading a judge in court is against the law,
court procedures and professional conduct [Fryer vs. Omnicom Media
Group, 09 Civ 9514}. The Plan Administrator violated New York Rules of
Professional Conduct 8.4 (c)(d)(h) when they made the misrepresentations
to the Honorable Judge during the June 3, 2020 hearing.

338. The Honorable Judge of the Bankruptcy court did not want to hear any
arguments or hear about any evidence relating to the “parity with most
senior preference shares” argument under the Motion to Reclassijfy.”
(ECF #60337) The Honorable Judge did not rule on any of the
arguments before the court relating to “parity” but, decided to add

the motion to the hearing last minute anyways.

34.The June 3'¢, 2020 hearing was flawed. The merits of the Motion

for Summary Judgement (ECF #60484) and the Motion to Reserve

13
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 14 of 17

for the Motion to Reclassify (ECF #60448) were not addressed. The
content and arguments of the two motions were not even heard or
discussed during the hearing. Two motions had been added to the
original hearing request despite protest. The Motion to Reclassify
(ECF #60337) was misrepresented to have been filed or included for
the June 374, 2020 hearing before the bankruptcy court and the Plan
Administrator used it as an inroad and succeeded to gain a

favorable ruling from the misconduct.

35.Joseph Waske did not receive service for the Motion to Reclassify (ECF
#60337) and his due process was violated. The Motion to Reclassify (ECF
#60337) was not supposed to be heard during the June 3, 2020 hearing.

36. The “Order” (ECF #60678) was the result of the misrepresentation the
Plan Administrator made to the Bankruptcy Court in which the Plan
Administrator did not deny they made the misrepresentation. The
misrepresentation benefited the Plan Administrator.

37.The evidence Joseph Waske presented regarding the misrepresentation
made by the Plan Administrator to the Bankruptey Court during the June
37d, 2020 hearing is indisputable. The Plan Administrator led the
Bankruptcy Court away from the two motions that were supposed to be
heard for the day to focus on the Motion to Reclassify (ECF #60337), that
was not on the agenda. This resulted on a favorable ruling for the Plan

Administrator. The misrepresentation perpetrated by the Plan

14
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 15 of 17

Administrator is a misconduct and the “Order” should be appealed
and voided. The Plan Administrator did not deny that they

misrepresented the Bankruptcy Court.

CONCLUSION
For the foregoing reasons, Joseph Waske respectfully requests that this
Court reverse the Bankruptcy Court’s Order and remand this case for entry

of an amended order

38. That the Plan Administrator made misrepresentations to the Honorable
Judge of the Bankruptcy Court and led the Honorable Judge to rule on a
motion that was not scheduled to be on the June 3"? 2020 Hearing which
resulted in a favorable ruling for the Debtor and the Plan Administrator.

39. That the Honorable Judge of the Bankruptcy Court did not address the
arguments and issues relating to the Motion for Summary Judgement
(ECF #60484) and the Motion to Reserve for the Motion to Reclassify.
(ECF #60448)

40. That the “Guarantee” is effective in accordance with the “PLAN” and the

Bankruptcy Procedures and that the Important Covenants of LBHI, the

15
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 16 of 17

Payment and Dividend Stopper terms, the Parity provisions and all the

Guarantee provisions need to be enforced.

41. That a misrepresentation was made by the Plan Administrator. The Plan
Administrator should notify the Debtor (LBHI) regarding the
misrepresentation and further order the Plan Administrator to notify all
the creditors that a misrepresentation was made to be fully transparent.
The creditors and LBHI need to be formally notified to keep the integrity
of the bankruptcy intact. Updates should be provided to the Honorable
District Court when the notifications are completed.

And

42. Remand this case to another judge in bankruptcy court.

Dated this 26th day of October, 2020

Joseph Waske

22826 Via Genoa

Dana Point, CA92629

Tel: 949-517-8330

Email: jwaske3@yahoo.com
PRO SE

16
Case 1:20-cv-05083-RA Document6 Filed 10/26/20 Page 17 of 17

Certificate of Compliance
I hereby certify based on Microsoft Word that the following requirements are met:

1. Local Rules 11. 1 of the United States District Courts for the Southern and
Eastern Districts of New York.
(b) The typeface, margins, and spacing of all documents presented for
filing must meet the following requirements:
(1) all text must be 12-point type or larger, except for text in

footnotes which may be 10-point type

2. Bankr. P. Rule 5015(a}{5)
3. Bankr. P. Rule 5015(a)(6)

4. Bankr. P. Rule 5015(a)(7)(B)@

This brief was prepared in a proportionally spaced typeface using a 12 point font
with 3058 words.

17
